                 Case 2:20-cv-00740-RAJ Document 15 Filed 12/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JONATAN IBARRA-GARCIA,

 9                             Petitioner,             Case No. C20-740-RAJ-MLP

10          v.                                         ORDER OF DISMISSAL

11   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT, et al.,
12
                               Respondents.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, objections and responses to that, and the
16
     remaining record, the Court finds and ORDERS:
17

18          (1)      The Court ADOPTS the Report and Recommendation.

19          (2)      The Government’s motion to dismiss (Dkt. # 3) is GRANTED in part and

20   DENIED in part.

21          (3)      Petitioner’s habeas petition (Dkt. # 1) is GRANTED in part and DENIED
22   in part.
23
            (4)      Petitioner’s request for release is DENIED.



     ORDER OF DISMISSAL - 1
                Case 2:20-cv-00740-RAJ Document 15 Filed 12/10/20 Page 2 of 2




 1            (5)   Petitioner’s request for a bond hearing is GRANTED. Within 30 days of

 2   the date of this order, the Government shall provide Petitioner with a bond hearing that
 3   comports with the procedural requirements of Singh v. Holder, 638 F.3d 1196 (9th Cir.
 4
     2011).
 5
              (6)   The Clerk is directed to send copies of this Order to the parties and to Judge
 6
     Peterson.
 7
              Dated this 10th day of December, 2020.
 8

 9

10
                                                       A
                                                       The Honorable Richard A. Jones
11                                                     United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
